NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARAKSI SEROPOVNA                                 No.   15-71369
TOKRAMADZHYAN, AKA Araksi
Seropovna Tokramdzhyan,                          Agency No. A028-137-853

                Petitioner,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Araksi Seropovna Tokramadzhyan, a native and citizen of Armenia,

petitions for review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that she did not have a reasonable fear of persecution or torture and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
thus is not entitled to relief from her reinstated removal order. We have

jurisdiction under 8 U.S.C. § 1252. See Martinez v. Sessions, No. 14-70339, 2017
WL 4552543 (9th Cir. Oct. 12, 2017). We review for substantial evidence the IJ’s

factual findings, Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016), and

we deny the petition for review.

      Substantial evidence supports the IJ’s conclusion that Tokramadzhyan failed

to establish a reasonable possibility of future persecution in Armenia on account of

a protected ground. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir. 2003)

(to qualify for withholding of removal, a petitioner must show that it is more

probable than not that she would suffer future persecution); see also Nagoulko v.

INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution “too

speculative”).

      Substantial evidence also supports the conclusion that Tokramadzhyan failed

to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the Armenian government. See Andrade-Garcia, 828 F.3d at 836-

37.

      The government’s unopposed motion to supplement the administrative

record (Docket Entry No. 14) is granted.

      PETITION FOR REVIEW DENIED.




                                           2                                     15-71369